Name: Commission Regulation (EEC) No 2026/90 of 16 July 1990 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7. 90 Official Journal of the European Communities No L 184/ 13 COMMISSION REGULATION (EEC) No 2026/90 of 16 July 1990 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 13 July 1990 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 340/90 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 1636/87 (*), and in particular Article d thereof. Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1579/74 (u), as last amended by Regulation (EEC) No 1740/78 (l2), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to the opinion of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 1733/90 f), as last amended by Regulation (EEC) No 201 8/90 f) ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1906/87 (9) amended Council Regulation (EEC) No 2744/75 (,0) as regards products falling within CN codes 2302 10, 2302 20 , 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regulation (EEC) No 1733/90 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28 . 5. 1990, p. 1 . (3) OJ No L 166; 25. 6. 1976, p. 1 . Article 2 This Regulation shall enter into force on 17 July 1990 . (4) OJ No L 177, 24. 6. 1989, p. 1 . O OJ No L 164, 24. 6. 1985, p. 1 . ( «) OJ No L 153, 13 . 6. 1987, p. 1 . O OJ No L 161 , 27. 6. 1990, p. 5, (*) OJ No L 181 , 14 . 7. 1990, p. 27. 0 OJ No L 182, 3 . 7 . 1987, p . 49 . (10) OJ No L 281 , 1 . 11 . 1975, p. 65. (") OJ No L 168, 25. 6. 1974, p. 7. (IJ) OJ No L 202, 26. 7. 1978, p. 8 . No L 184/ 14 Official Journal of the European Communities 17. 7. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 16 July 1990 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 0714 10 10 (') 0714 10 91 0714 10 99 0714 90 11 0714 90 19 1102 20 10 1102 20 90 1102 90 10 1103 13 11 1103 13 19 1103 13 90 1103 19 30 1103 21 00 1103 29 20 1103 29 40 1104 11 10 1104 11 90 1104 19 10 1104 19 50 1104 21 10 1104 21 30 1 104 21 50 1104 21 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 31 1104 29 91 1104 30 10 1104 30 90 1106 20 10 1106 20 91 1106 20 99 40,43 37,41 40,43 37,41 40,43 72,96 40,94 73,38 72,96 72,96 40,94 73,38 43,46 73,38 72,96 41,18 80,86 43,46 72,96 62,88 62,88 99,57 41,18 62,51 62,51 40,94 30,67 36,28 24,23 21,63 33,93 40,43 80,41 8tt,41 114,26 1 1 7,89 (3) 0 116,08 117,89 00 116,08 (3 ) 246,53 139,70 212,20 246,53 246,53 139,70 212,20 263,45 212,20 246,53 120,25 235,78 263,45 246,53 188,62 188,62 294,73 120,25 219,14 219,14 139,70 194,66 234,18 149,29 109,77 102,72 114,26 (3) 216,88 0 216,88 0 120,91 117,89 120,91 117,89 120,91 252,57 142,72 218,24 252,57 252,57 142,72 218,24 269,49 218,24 252,57 123,27 241,82 269,49 252,57 191,64 191,64 300,77 123,27 222,16 222,16 142,72 197,68 237,20 152,31 115,81 108,76 120,91 241,06 241,06 17. 7 . 90 Official Journal of the European Communities No L 184/ 15 (ECU/tonne) CN code Import levies I Portugal ACP or OCT Third countries(other than ACP or OCT) 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 1 108 13 00 1108 14 00 1108 19 90 1 109 00 00 1702 30 51 1 702 30 59 1702 30 91 1 702 30 99 1 702 40 90 1 702 90 50 1702 90 75 1 702 90 79 2106 90 55 2302 10 10 2302 1090 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 47,89 38,53 77,47 60,64 68,87 66,29 80,41 80,41 80,41 80,41 264,50 174,80 126,35 174,80 126,35 126,35 126,35 178,52 123,38 126,35 19,35 34,61 19,35 34,61 19,35 34,61 19,35 34,61 255,70 260,52 194,66 209,84 156,79 182,73 321,99 220,51 220,51 110,25 11 0,25 c) 585,44 287,62 220,51 287,62 220,51 220,51 220,51 301,31 209,55 220,51 55,75 119,47 55,75 119,47 55,75 119,47 55,75 119,47 273,92 271,40 205,54 220,72 (2) 167,67 193,61 0 342,54 241,06 241 ,06 (6) 241,06 241,06 766,78 384,34 287,00 384,34 287,00 287,00 287,00 398.03 276.04 287,00 61,75 125,47 61,75 125,47 61,75 125,47 61,75 125,47 455,26 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 (OJ No L 142, 9 . 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (') In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  products falling within CN code ex 071410 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 110620,  arrow-root starch falling within C N code 1108 19 90. (6) Pursuant to Regulation (EEC) No 3899/89, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed amount of 5 000 tons. 0 In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States or in the overseas countries and territories.